Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1-9 and 12-20 in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 10-11 directed to a second communication node non-elected without traverse.  Accordingly, claims 10-11 have been cancelled.
Allowable Subject Matter
Claims 1-9 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 recite a first communication node and corresponding method for determining a first transmit power based on a determined pathloss.
US 2019/0349867 (MolavianJazi et al.) (see paragraphs 32-36), US 2021/0136694 (Gao et al) (see paragraphs 86-88 and 101), US 2020/0404593 (Yao et al.) (see paragraphs 58-63, 89 and 94), US 2018/0324716 (Jeon et al.) (see paragraphs 242-247) and US 2018/0324853 (Jeon et al.) (see paragraphs 147-152) teach such a communication node and method.
However these references fail to teach the following feature in claim 1:
receiving first information and second information, the first information being used for determining first power, the second information being used for determining a reference pathloss; a first transmitter, transmitting a first signaling; and a second transmitter, transmitting a first signal; wherein the first signaling is used for indicating a target distance and time-frequency resources occupied by the first signal; the reference pathloss corresponds to a reference distance, the reference distance being greater than 0; a ratio between the target distance and the reference distance as well as the reference pathloss are used together for determining a target pathloss; the target pathloss is used for determining second power, and a smaller value between the first power and the second power is used for determining transmitting power of the first signal.
Examiner believes these combination of features to constitute an inventive step over the prior art of record.  All other pending claims depend on claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641